Citation Nr: 1031695	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disability.

The Board notes that the Veteran perfected an appeal regarding a 
claim for service connection for diabetes mellitus.  However, by 
rating action dated March 2010, the RO granted this claim.  This 
decision, accordingly, is limited to the issue set forth on the 
preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in July 2010.  By letter dated later 
that month, the Veteran's attorney informed the VA that the 
Veteran had been hospitalized on the day of the hearing.  He 
requested that the hearing be rescheduled.  

Thus, remand is necessary to schedule a Board hearing at the RO 
before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


